Name: Commission Regulation (EEC) No 2397/86 of 30 July 1986 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 31 . 7. 86 Official Journal of the European Communities No L 208/15 COMMISSION REGULATION (EEC) No 2397/86 of 30 July 1986 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 In the table in Article 7 of Regulation (EEC) No 1303/83, the wording relating to subheading ex 07.02 B of the Common Customs Tariff is replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Articles 14 (3) and 15 (4) thereof, Whereas, in the table in Article 7 of Commission Regula ­ tion (EEC) No 1303/83 (3), as last amended by Regulation (EEC) No 1 846/86 (4), the wording of the section headed 'Description' is not sufficiently precise ; whereas this imprecision should be corrected so as to avoid any ambiguity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, CCT heading No NIMEXE code Description ex 07.02 B 07.02-20 Peas, including chick-peas, whether or not cooked, preserved by freezing Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2 . 1986, p. 1 . (2) OJ No L 159, 14. 6 . 1986, p. 1 . (3) OJ No L 138 , 27. 5 . 1983, p. 25 . (4) OJ No L 159, 14. 6 . 1986, p. 19 .